USCA4 Appeal: 20-1960     Doc: 21        Filed: 11/19/2020   Pg: 1 of 2




                                                                FILED: November 19, 2020


                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT


                                      ___________________

                                          No. 20-1960 (L)
                                    (5:16-cv-00009-KDB-DCK)
                                      ___________________

        DELORIS GASTON, on behalf of themselves and all other similarly situated
        individuals; LEONARD GASTON, on behalf of themselves and all other
        similarly situated individuals

                     Plaintiffs - Appellees

        v.

        LEXISNEXIS RISK SOLUTIONS, INC., a Georgia Corporation;
        POLICEREPORTS.US, LLC, a North Carolina Limited Liability Company

                     Defendants - Appellants

                                      ___________________

                                           ORDER
                                      ___________________

              Upon consideration of the joint motion for limited remand, the court grants

        the motion and remands this case to the district court for the limited purpose of

        reviewing the parties’ proposed settlement agreement and determining whether to

        approve it pursuant to Fed. R. Civ. P. 23.

              The clerk shall forward a copy of this order, accompanied by a copy of the


             Case 5:16-cv-00009-KDB-DCK Document 164 Filed 11/19/20 Page 1 of 2
USCA4 Appeal: 20-1960     Doc: 21        Filed: 11/19/2020      Pg: 2 of 2


        motion to remand, to the district court. This appeal shall remain on the active docket

        of this court and the parties shall file a status report on December 21, 2020, and every

        30 days thereafter, and shall immediately notify this court when the district court

        proceedings have concluded.

                                                For the Court

                                                /s/ Patricia S. Connor, Clerk




             Case 5:16-cv-00009-KDB-DCK Document 164 Filed 11/19/20 Page 2 of 2
